DETAILED ACTION
Acknowledgements
This action is in response to Applicant’s filing on Sept. 2, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The status of claims is as follows: 
Claims 1–21 are now pending and examined with Claims 1, 15, and 17 in independent form.
Claims 1, 11, 15, and 17 are presently amended. 
No Claims are cancelled. 
Claim 21 is added.
Response to Amendment
Applicant's Amendment has been reviewed against Applicant’s Specification filed Jun. 6, 2019, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address objections to the drawings has been reviewed and has overcome each and every objection to the disclosure previously set forth in the Non-Final Office Action mailed Jun. 2, 2022 [“Non-Final Office Action”] The objection to the drawings is withdrawn. Replacement Figures 1, 2A, 2B, and 3 are acknowledged and entered.
Applicant's Amendment to address objections to Applicant’s Specification has been reviewed and has overcome each and every objection to Applicant’s Specification previously set forth in the Non-Final Office Action. The objection to Applicant’s Specification is withdrawn. Applicant's Amendment to the Specification is acknowledged and entered.

Response to Arguments
Applicant argues the prior art of record does not disclose the amended limitations: (1) “collecting video images from a camera positioned about the automatic teller machine, wherein the video images are associated with automatic teller machine events corresponding to a plurality of bank transactions” [“Limitation (1)”] and (2) “based on the collected video images and the collected cash parameters, detecting a pattern in activities associated with the detected automatic teller events” [“Limitation (2)”]. Applicant’s Reply at *15–6. Applicant explains that this is because prior art Benkreira does not disclose detecting a pattern based on video images associated with automatic teller events corresponding to a plurality of bank transactions.” Id. Prior art Benkreira merely discloses “analyzing information pertaining to a particular bank transaction and not, for example, analyzing information pertaining to automatic teller events corresponding to multiple bank transaction.” Id. at *16. Applicant’s argument is not persuasive for the reasons here and in the § 103 rejection below. 
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, prior art O’Doherty discloses “Limitation (1)” supra. See at least O’Doherty, ¶ [0030], “Real-time video processing in software, without the need for dedicated image-processing hardware, facilitates selective video feed for particular events that will trigger a further response, such as raising an alarm or initiating a recording. The method and apparatus automatically responds to a trigger event and captures selective video, extracting the event from the video feed under software control.”) “The system according to the invention integrates multiple surveillance modes, transaction-oriented digital recording and tamper detection. ¶ [0031]. “Features of the invention include integration of ATM imaging and scene imaging. Simultaneous video footage is recovered of the scene around the ATM and the ATM fascia, showing the progress of a transaction with clear images of the user. The system connects transaction data to video footage. The transaction is referenced by time, and data relating to the card used and the bank account number etc. may be cross-referenced with the video. Complete coverage of a transaction is undertaken. From the approach of the customer to the ATM, every aspect of the transaction may be recorded-including images of the card used-until the customer leaves.” ¶ [0032].)
Last, Applicant misapprehends prior art Benkreira. Benkreira discloses “Limitation (2)”. The machine learning features of Benkreira “identify patterns based on [transaction and video] input data [for a plurality of transactions].” Benkreira, ¶¶ [0107], [0105], and Fig. 8. The ML model is used to “determine whether activity associated with the transaction is suspicious or not suspicious,” i.e., detecting a pattern. Benkreira, ¶ [0020].
Applicant’s remaining arguments with respect to Claims 1–21 to the extent not addressed have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Statement of Eligibility Under 35 U.S.C. § 101
The pending claims are directed to a statutory category, recite an abstract idea exception, but integrate the abstract idea exception into a practical application in some other meaningful way. MPEP 2106.05(e). The limitations that confers eligibility recited by Independent Claims are:
generate in the library learned automatic teller machine parameters from the cash parameters and from the video images collected from the automatic teller machine over time; 

during the collecting of the video images, detecting automatic teller machine events in the collected video images based on the library of learned automatic teller machine parameters; 

These limitations are a practical application. Applicant’s Specification explains that “the collected images and data … learn about conditions at the ATM over time … use the continuous data feeds in combination with the learned ATM data to anticipate conditions … to take pre-emptive action in advance of anticipated events … . The library may be continuously updated to learn and to adjust to the needs of individual ATMs and/or groups of ATMs.” Spec., ¶ [0018]. Further, the additional elements while conventional when viewed individually, are eligible based on their combination. MPEP § 2106.05(e).

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
Title: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. This objection was not addressed in Applicant’s Reply filed Sept. 2, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Doherty et al. (U.S. Pat. Pub. No. 2009/0201372) [“O’Doherty”] in view of Benkreira et al. (U.S. Pat. Pub. No. 2020/0111099) [“Benkreira”] (filing date Oct. 4, 2018).

Regarding Claim 1, O’Doherty discloses
A method for responding to automatic teller machine activity, comprising:
(See at least ¶¶ [0031], [0033] where an operator is alerted when fraud is detected at an ATM from changes in ATM appearance. ¶ [0001], “method”)

collecting cash parameters from a sensor in an automatic teller machine; 
(Examiner interprets “cash parameters” as for example, “date/time stamps, customer information, and facility information” as recited in Dependent Claim 3. See at least Fig. 16 and associated text ¶ [0102], “The transaction detection module (100) runs on the camera in the card reader [of an ATM]. … As illustrated in FIG. 16, an image of each card (264) used in a transaction is recorded as part of a transaction record (270) along with additional information including, but not limited to, the timestamp (128), camera number (134), and location (130). Fig. 16 (transaction record containing “date and time 128,” “card information 264” (customer information), and “location code 268” (facility information).” ATM card image information 264 is obtained from a card slot camera 44. Fig. 7. “[M]ultiple cameras aimed at the user, the card slot, the cash dispenser, the surrounding areas and internally in the card reader (to link the card used to the ATM user).” ¶ [0027]; see also ¶ [0056] (internal camera).)

collecting video images from a camera positioned about the automatic teller machine, 
(See at least Fig. 4, where four wide angle cameras image the area around an ATM. The cameras collect and store video streams. ¶ [0061]. “An embodiment of the present invention includes a surveillance system for an ATM utilizing multiple cameras aimed at the user, the card slot, the cash dispenser, the surrounding areas and internally in the card reader (to link the card used to the ATM user). ¶ [0027].)

wherein the video images are associated with automatic teller machine events corresponding to a plurality of bank transactions; 
(See at least ¶ [0030], “Real-time video processing in software, without the need for dedicated image-processing hardware, facilitates selective video feed for particular [ATM] events that will trigger a further response, such as raising an alarm or initiating a recording. The method and apparatus automatically responds to a trigger event and captures selective video, extracting the event from the video feed under software control.” ¶ [0030]. “The system according to the invention integrates multiple surveillance modes, transaction-oriented digital recording and tamper detection. The system improves over a conventional video surveillance installation by, among other things, automatically alerting the operator when ATM fraud is detected.” ¶ [0031]. “Features of the invention include integration of ATM imaging and scene imaging. Simultaneous video footage is recovered of the scene around the ATM and the ATM fascia, showing the progress of a transaction with clear images of the user. The system connects transaction data to video footage. The transaction is referenced by time, and data relating to the card used and the bank account number etc. may be cross-referenced with the video. Complete coverage of a transaction is undertaken. From the approach of the customer to the ATM, every aspect of the transaction may be recorded-including images of the card used-until the customer leaves.” ¶ [0032].)

generating a library [searchable database] of learned automatic teller machine parameters [combined video and transaction data] from the cash parameters [transaction data] and from the video images collected from the automatic teller machine over time; 
(See at least ¶ [0032], “Simultaneous video footage is recovered of the scene around the ATM and the ATM fascia, showing the progress of a transaction with clear images of the user. The system connects transaction data to video footage. The transaction is referenced by time, and data relating to the card used and the bank account number etc. may be cross-referenced with the video. … [video and transaction data] is bundled into a [searchable database of] transaction record[s] for future recovery.” ¶ [0031] (“building a searchable database of transaction records”). The “library” is “learned” because the system learns how the ATM should appear over time and determines whether a difference in appearance is discernable, which is an indication of tampering. ¶ [0028] (“The image processor then compares the newly acquired image to the original image/composite image, looking for differences in the appearance of the machine. Upon detection of a discernable alteration to monitored aspects of the machine, security is notified and the machine ceases to function.”); ¶ [0033] (“The system according to the invention may alert an operator if the ATM appearance changes.”); ¶ [0064] (“the system may register, or learn how the ATM should normally appear”). “During operation of the system the cameras are constantly capturing new pictures of the ATM for comparison with the normal versions in memory.” ¶ [0064].)

during the collecting of the video images, detecting automatic teller machine events [ATM appearance changes] in the collected video images based on the library of learned automatic teller machine parameters;
(See at least ¶ [0064], “During operation of the system the cameras are constantly capturing new pictures of the ATM for comparison with the normal versions in memory. Image processing techniques, known in the art, are implemented to determine whether any changes in the images were captured.” “The system according to the invention may alert an operator if the ATM appearance changes. A persistent change in the appearance of the ATM is a noteworthy event and could indicate the presence of an unauthorized card reader or camera. The system detects this and alerts an operator.” ¶ [0033]. See also, Fig. 15, ¶ [0030] (cited supra))

[…]

assigning the response rules for responding to the detected automatic teller machine events; and 
(See at least Fig. 14 and associated text ¶ [0097], “New composite before and after composite images are generated (224) and used to create a new composite image difference value that is assessed to determine whether the difference value is above a pre-determined threshold. … If the value is above that threshold, then the process generates a change alarm (228) prior to exiting (230).” See also Fig. 14 and associated text ¶ [0096], “If the quarantine value has not exceeded that value, then the process routine exits (230); if it has exceeded that value, then the process generates an obstruction alarm (238) and then the process routine exits (230).)

in response to detecting the [event], sending the response rules to a host computer connected to the automatic teller machine and 
(See at least Figs. 8 & 9 and associated text ¶¶ [0065], [0066], [0076], where the ATM-TV server 66 receives alarms and events 76 from the ATM 14 via the internet 61.)

directing the host computer to take action according to the response rules.
(See at least ¶ [0090] where the image is flagged to be saved. ¶ [0030]. “Upon detection of a discernable alteration to monitored aspects of the machine, security is notified and the machine ceases to function.” ¶ [0028].)

O’Doherty does not disclose but Benkreira discloses 

based on the collected video images and the collected cash parameters, detecting a pattern in activities associated with the detected automatic teller events;
(See at least Fig. 3, step 310, and associated text ¶ [0053], “At block 310, embodiments include performing a computing analysis utilizing the transaction information to determine whether the transaction is suspicious or not suspicious. The computing analysis includes at least one of applying one or more factors to the transaction information and applying a model to the transaction information.” “The transaction information may include information relating to the transaction including, but not limited, a security token, an account identifier, biometric (measurement) information, video/image information, audio information, location information, time information.” ¶ [0028]. “The transaction services system may utilize the model to determine whether data provided in the transaction information is outside a predicted normal activity.” ¶ [0054]. Machine learning models are used “to determine whether activity associated with the transaction is suspicious or not suspicious,” ¶ [0020], and “identify patterns related to the input.” ¶ [0107]. “FIG. 8 is a flow chart of an example of a process for generating and using a machine-learning model according to some aspects “ Machine learning is a branch of artificial intelligence that relates to mathematical models that can learn from, categorize, and make predictions about data.” ¶ [0105]; See also, Fig. 8 and associated text ¶¶ [0106]–[0114].)

automatically defining response rules based on the video images and the cash parameters collected from the automatic teller machine over time; 
(See at least ¶ [0025], “The transaction processing system 100 may detect suspicious activity based on the result of the computing analysis, e.g., detection of activity outside of a norm predicted by a model, violation of one or more rules, violation of a statistical average for a data point, failure of a biometric analysis, and so forth. If the result of the computing analysis indicates suspicious activity, the transaction processing system 100 may cause and/perform one or more remedial operations. For example, the transaction processing system 100 may cause money having known serial numbers to be dispensed from the ATM 102, notify an emergency services system 106, notify a device associated with an owner of an account for the transaction, cause two-factor authentication to be performed, and so forth.” “The transaction services system may utilize the model to determine whether data provided in the transaction information is outside a predicted normal activity. In some instances, the model may be trained on historical transaction information of a general population of prior users of ATMs.” ¶ [0054]. The training of the model using historical information to determine “predicted normal activity” from which automatic response rules are defined is “based on the video images and the cash parameters collected from the automatic teller machine over time.” Id.)

in response to detecting the pattern [computing analysis based on ML model], sending the response rules to a host computer connected to the automatic teller machine and 
(See at least ¶ [0057], At block 315, the logic flow 300 includes sending a transaction response to the ATM and in response to the transaction request. The transaction response may include an indication of a result of the computing analysis. For example, the transaction response may indicate whether the computing analysis resulted in suspicious activity detection or not. In one example, the transaction processing system may utilize one or more bits of the transaction response to indicate the result. For example, one bit corresponding to the suspicious activity result may be set if suspicious activity is detected or not set if suspicious activity is not detected. In other instances, the transaction response may include contextual information with the result of the computing analysis.”)

directing the host computer to take action according to the response rules.
(See at least ¶ [0057], “Based on the result of the computing analysis indicating that suspicious activity is detected, the ATM may dispense the money, and store one or more serial numbers of the dispensed money. In some instances, the ATM may notify an emergency services system if suspicious activity. However, in other instances, the transaction services system may notify the emergency services system of suspicious activity. If suspicious activity is not detected, the ATM may dispense the money, which may or may not include money with known serial numbers. For example, if the ATM is getting low on money, the ATM may dispense and money from a drawer holding money with known serial numbers.”

Alternatively, to the extent Applicant disputes the “library of learned automatic teller machine features” cited by O’Doherty supra, Benkreira further discloses  

generating a library [trained machine learning model] of learned automatic teller machine parameters from the cash parameters and from the video images collected from the automatic teller machine over time; 
(As explained by the cited portions of Benkreira above, a trained machine learning model is used to determine whether a transaction is suspicious or not suspicious (i.e., outside a predicted normal activity). ¶¶ [0053], [0054], [0105]. A transaction contains transaction data and video images. ¶ [0028]. The model predicted normal activity is the “library”.)

during the collecting of the video images, detecting automatic teller machine events in the collected video images based on the library of learned automatic teller machine parameters;
(As explained by the cited portions of Benkreira above, ATM events of suspicious activity or outside a predicted normal activity using a trained machine learning model of predicted normal activity. ¶¶ [0025], [0028], [0053], [0054], [0105].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the pattern detection and rule generation features, and use them to detect ATM events as explained by Benkreira, to the known invention of O’Doherty, to avoid fraudulent transaction. Benkreira, ¶¶ [0001], [0016], [0022].

Regarding Claim 2, O’Doherty and Benkreira disclose
The method of claim 1 and generating the library of the learned automatic teller machine parameters as explained above.
O’Doherty further discloses
wherein the generating the library of the learned automatic teller machine parameters comprises correlating the collected cash parameters with the collected video images.  
(See at least ¶ [0032], where the system correlates ATM transaction and video data into a single searchable record.)

Regarding Claim 3, O’Doherty and Benkreira disclose
The method of claim 1 and the cash parameters as explained above.
O’Doherty further discloses
wherein the cash parameters comprise at least one of: time/date stamps, customer information, and facility information.  
(See at least Fig. 16 and associated text ¶ [0102], “The transaction detection module (100) runs on the camera in the card reader [of an ATM]. … As illustrated in FIG. 16, an image of each card (264) used in a transaction is recorded as part of a transaction record (270) along with additional information including, but not limited to, the timestamp (128), camera number (134), and location (130). Fig. 16 (transaction record containing “date and time 128,” “card information 264” (customer information), and “location code 268” (facility information).” ATM card image information 264 is obtained from a card slot camera 44. Fig. 7.)

Regarding Claim 4, O’Doherty and Benkreira disclose
The method of claim 3 and the customer information as explained above.
O’Doherty further discloses
wherein the customer information comprises at least one of: customer identification, 
(Card information 264 is obtained from a card slot camera 44, the card containing a customer’s name. Fig. 7. “The card slot camera (44) is used to link the card ( 40) used with the user. ¶ [0060]. The use of “at least one of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 5, O’Doherty and Benkreira disclose
The method of claim 3 and the facility information as explained above.
O’Doherty further discloses
wherein the facility information comprises at least one of: location, 
(See at least Fig. 16, where the transaction record contains “location code 130.” The use of “at least one of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 6, O’Doherty and Benkreira disclose
The method of claim 1 as explained above.
O’Doherty further discloses
further comprising defining event templates by detecting patterns in the video images and the cash parameters collected from the automatic teller machine over time.
(See at least ¶ [0091] where a saved ATM image is used as a template to detect a change in appearance of the ATM over time. [I]f the ATM and environmental cameras detect a significant amount motion over a prolonged time period without a corresponding transaction, it could indicate interference with the ATM.” ¶ [0102].
Alternatively, Benkreira, Fig. 8 and associated text ¶ [0105], as cited elsewhere, where a trained machine learning model is used to analyze suspicious activity based on predicted normal activity, which is a template.¶ [0054]. For Benkreira, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 6.)

Regarding Claim 7, O’Doherty and Benkreira disclose 
The method of claim 6 and the patterns as explained above.
O’Doherty further discloses
wherein the patterns comprise at least one of: 
(See at least ¶¶ [0031], [0033] where an operator is alerted when fraud is detected at an ATM from changes in ATM appearance. 
Alternatively, Benkreira, ¶ [0057] (emergencies). For Benkreira, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 7. 
The use of “at least one of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 8, O’Doherty and Benkreira disclose
The method of claim 6 and the defining the response rules as explained above.
O’Doherty further discloses
wherein the defining the response rules [triggering alert] comprises defining the response rules corresponding to the event templates.  
(See at least ¶ [0102] where the transaction detection module 100 and camera determine whether a card is present by comparing the present image to a template. [I]f the ATM and environmental cameras detect a significant amount motion over a prolonged time period without a corresponding transaction, it could indicate interference with the ATM.” Id. Interference with the ATM triggers an alert. ¶ [0031]. 
Alternatively, Benkreira as explained elsewhere, the template is predicted normal activity, which permits the transaction. On the contrary, abnormal activity triggers antifraud protective measures. ¶ [0025] (“The transaction processing system 100 may detect suspicious activity based on the result of the computing analysis, e.g., detection of activity outside of a norm predicted by a model, violation of one or more rules, violation of a statistical average for a data point, failure of a biometric analysis, and so forth. If the result of the computing analysis indicates suspicious activity, the transaction processing system 100 may cause and/perform one or more remedial operations. For example, the transaction processing system 100 may cause money having known serial numbers to be dispensed from the ATM 102, notify an emergency services system 106, notify a device associated with an owner of an account for the transaction, cause two-factor authentication to be performed, and so forth.” For Benkreira, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 8.)

Regarding Claim 9, O’Doherty and Benkreira disclose
The method of claim 8 and the response rules as explained above.
O’Doherty further discloses
wherein the response rules comprise alerting at least one of: 
(See at least ¶ [0028] where, “Upon detection of a discernable alteration to monitored aspects of the machine, security is notified and the machine ceases to function.” The use of “at least one of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
Alternatively, Benkreira, ¶ [0050] (“dispatch a police officer”). For Benkreira, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 8.)

Regarding Claim 10, O’Doherty and Benkreira disclose
The method of claim 6 and the detecting automatic teller machine events as explained above.
O’Doherty further discloses
wherein the detecting automatic teller machine events comprises identifying the automatic teller machine activity that matches the event template.  
(See at least ¶ [0091] where a saved ATM image is used as a template to detect a change in appearance of the ATM over time. If the images match, no change in appearance was detected. ¶ [0102] where the transaction detection module 100 and camera determine whether a card is present by comparing the present image to a template. [I]f the ATM and environmental cameras detect a significant amount motion over a prolonged time period without a corresponding transaction, it could indicate interference with the ATM.” Id. Interference with the ATM triggers an alert. ¶ [0031].
Alternatively, Benkreira, Fig. 8 and associated text ¶ [0105], as cited elsewhere, where a trained machine learning model is used to analyze suspicious activity based on predicted normal activity, which is a template.¶ [0054]. When predicted normal activity occurs, the transaction is permitted, else, emergency services are notified. Fig. 2A and associated text ¶ [0042]. For Benkreira, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 10.)

Regarding Claim 11, O’Doherty and Benkreira disclose
The method of claim 1 as explained above.
O’Doherty further discloses
further comprising anticipating an automatic teller machine event based on the pattern.
(See at least ¶ [0062], where the video footage “from a fixed period before activation [is] included in the record. This includes … the video of a user approaching the ATM before inserting a bank card.” (anticipating) “[I]f the ATM and environmental cameras detect a significant amount motion over a prolonged time period without a corresponding transaction, it could indicate interference with the ATM.” Id. 
Alternatively, Benkreira discloses as explained elsewhere, the determination as to whether the image and transaction data is outside of a predicted normal activity. ¶¶ [0054], [0105] (“a machine learning model … makes predictions about data”). See also, ¶ [0057] where the ATM may “be provided contextual information may indicate a percentage likelihood that the suspicious activity detected is a fraud attempt, for example … the ATM may dispense the money, and store one or more serial numbers of the dispensed money. In some instances, the ATM may notify an emergency services system if suspicious activity.” A percentage likelihood is not a definitive determination of fraud but merely an indicia of same. This is anticipation of fraud because even though the percentage likelihood is high, it may not be fraud as explained in ¶ [0056] in the context of threshold values. For Benkreira, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 11.)

Regarding Claim 12, O’Doherty and Benkreira disclose
The method of claim 1 and the sending the response rules to the host computer as explained above.
O’Doherty further discloses
wherein the sending the response rules to the host computer comprises directing the host computer to send an alert to at least one of: a bank system and external resources.  
(See at least Figs. 8 & 9 and associated text ¶¶ [0065], [0066], [0076], where the ATM-TV server 66 receives alarms and events 76 from the ATM 14 via the internet 61. The ATM-TV server 66 transmits an alert to a remote PC. Fig. 9, ¶ [0069].)

Regarding Claim 13, O’Doherty and Benkreira disclose
The method of claim 1 and the response rules as explained above.
O’Doherty further discloses
wherein the response rules comprise instructions to terminate a transaction, prevent the transaction, 
(See at least ¶ [0028], where “Upon detection of a discernable alteration to monitored aspects of the machine, security is notified and the machine ceases to function. The use of “at least one of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 14, O’Doherty and Benkreira disclose
The method of claim 1 and the library of learned automatic teller machine parameters with the detected automatic teller machine events as explained above.
O’Doherty further discloses
further comprising updating the library of learned automatic teller machine parameters with the detected automatic teller machine events.
(See at least ¶ [0084] where new images are time stamped and enter the unprocessed image buffer (96) for assessment by the transaction detection module (100) to make the binary determination as to whether or not they were generated by the card slot camera. If they were, they are assessed by the process transaction detection module (102) to determine whether or not they should be flagged for saving. If they were not, they are then assessed by the next detection module in the hierarchy.” If the image is saved, the library of learned automatic teller machine parameters is updated.
Alternatively, Benkreira, ¶ [0111] (“if the machine-learning model has an inadequate degree of accuracy for a particular task, the process can return to block 806, where the machine learning model can be further trained using additional training data or otherwise modified to improve accuracy”); ¶ [0023] (“The averages for these statistics may be updated on a periodic, semi-periodic, and/or non-periodic, e.g., after each time a user performs a transaction.” For Benkreira, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 13.)

Regarding Claim 15, O’Doherty discloses
A computer-readable, non-transitory storage medium encoded with instructions that, when executed by a computing resource, cause the computing resource to:
(See at least ¶ [0029], Fig. 3.)
The remaining limitations of Claim 15 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on O’Doherty and Benkreira for the same rationale presented in Claim 1 supra.

Regarding Claim 16, O’Doherty and Benkreira disclose
The computer-readable, non-transitory storage medium of claim 15 and the cash parameters and the video images as explained above.
O’Doherty further discloses
wherein the cash parameters and the video images are collected simultaneously.  
(See at least ¶ [0032], “simultaneously” collected. ¶¶ [0029], [0054].)

Regarding Claim 17, O’Doherty discloses
A platform for responding to automatic teller machine activity, comprising: 
(See at least ¶¶ [0031], [0033] where an operator is alerted when fraud is detected at an ATM from changes in ATM appearance. ¶ [0001], “apparatus”)

a library coupled via a communication link [internet] to a sensor and a camera of an automatic teller machine to receive data therefrom; and a computing resource coupled to the library, the sensor, and the camera; 
(See at least Fig. 3, camera connect to PC 20, PC and peripherals 22, internet 24, ATM 14. Fig. 7, card slot camera 44. ¶ [0056] “sufficient amounts of storage” (library). The card slot camera sensor and cameras are connected to the ATM-TV site PC 50. ¶ [0065].)

a computer-readable storage medium comprising instructions executable by the computer resource to:
(See at least ¶ [0029], Fig. 3.)
The remaining limitations of Claim 17 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on O’Doherty and Benkreira for the same rationale presented in Claim 1 supra.

Regarding Claim 18, O’Doherty and Benkreira disclose
The platform of claim 17 and the computing resource as explained above.
O’Doherty further discloses
wherein the computing resource comprises one 
(See at least Fig. 8, where the ATM-TV computer 50 (host computer) is connected to a server PC 66 via the internet 60. The use of “one or more” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 19, O’Doherty and Benkreira disclose
The platform of claim 17 and the computing resource as explained above.
O’Doherty further discloses
wherein the computing resource comprises one [ATM] via the host computer. 
(See at least Fig. 8, where the ATM-TV computer 50 (host computer) is connected to a server PC 66 via the internet 60. The ATM-TV computer 50 is connected to an ATM 14, which is a bank system. The use of “one or more” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 20, O’Doherty and Benkreira disclose
The platform of claim 17 as explained above.
O’Doherty further discloses
further comprising a video recorder and a field switch coupled to the computer resource.
(See at least Fig. 8 and associated text ¶ [0068], where ATM video is stored in the ATM-TV site PC (video recorder). Fig. 8 displays a “broadband” connection with two internet lines. One of the lines connects to server PC 66 and the other line connects to ATM-TV-PC 50.  The “broadband” box is a “field switch.”)
Regarding Claim 21, O’Doherty and Benkreira disclose
The method of claim 1 and the plurality of bank transactions as explained above.
O’Doherty further discloses
wherein the plurality of bank transactions comprises cash withdrawals from the automatic teller machine.  
(See at least ¶ [0006], “withdraw money from the compromised ATM.” ¶¶ [0009], [0018].
Alternatively, Benkreira, ¶ [0059], “At block 345, the logic flow 340 may include receiving a request to perform a transaction to withdraw money.” For Benkreira, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 21.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694